United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 05-1589
                               ________________

In re: Union Financial Services        *
Group, Inc., et al.,                   *
                                       *
          Debtors.                     *
____________________________           *
                                       *
Robert W. Curtis and Bob Curtis        *
Enterprises, Inc. (f/k/a RWC           *
Consulting, Inc.),                     *
                                       *
            Appellants,                *
                                       *     Appeal from the United States
      v.                               *     District Court for the Eastern
                                       *     District of Missouri.
Union Financial Services Group,        *
Inc., et al.,                          *     [UNPUBLISHED]
                                       *
            Appellees.                 *

                               ________________

                          Submitted: November 16, 2005
                              Filed: November 28, 2005
                               ________________

Before MURPHY, BOWMAN and GRUENDER, Circuit Judges.
                      ________________


PER CURIAM.
        Appellant Robert W. Curtis (“Curtis”) is the former president and sole
shareholder of Appellant Bob Curtis Enterprises, Inc. (f/k/a RWC Consulting Group,
Inc. (“RWC Inc.”)). In September 2000, Curtis sold the assets of RWC Inc. to
Outsourcing Solutions, Inc. (“OSI”), which later became one of the debtors in the
jointly administered Chapter 11 bankruptcy cases of Union Financial Services, Inc.,
et al. (the “Debtors”). Pursuant to the sale, OSI issued a Subordinated Promissory
Note dated September 29, 2000 (the “Seller Note”) made payable to RWC Inc. in the
principal amount of $5 million with a maturity date of September 29, 2003.

       The Debtors filed for bankruptcy relief on May 12, 2003. Curtis filed several
proofs of claim in the cases, asserting prepetition claim amounts arising from the
Seller Note. The joint plan of reorganization (the “Plan”) confirmed in the cases
provided that claims arising under the Seller Note were classed as general unsecured
claims for purposes of priority at distribution. The Appellants received notice of the
Plan and did not object to its terms. After the confirmation order became final, the
Debtors objected to several of Curtis’s proofs of claim and Curtis, in response, filed
a motion for payment of an administrative expense claim for essentially the same
amount as set forth in his proofs of claim. He posited that his claim had become a
postpetition administrative expense claim because it was actually part of an integrated
executory contract that was assumed by the Debtors pursuant to the Plan. Thus,
Curtis argued, he was entitled to full payment under Bankruptcy Code § 507(a). 11
U.S.C. § 507(a). The bankruptcy court1 applied applicable Missouri law and
concluded that the Seller Note was not part of an integrated contract. The bankruptcy
court further determined that: (1) the Seller Note standing alone was not executory;
and (2) pursuant to the Seller Note, Curtis held an allowed general unsecured claim




      1
       The Honorable Barry S. Schermer, United States Bankruptcy Judge for the
Eastern District of Missouri.
                                          -2-
that was fully subordinated to the payment in full of all other claims. The Appellants
appealed to the district court,2 which affirmed.

      Having carefully reviewed the record and considered the arguments on appeal,
we find no error in the bankruptcy court’s disposition of this matter, and we affirm.
See 8th Cir. R. 47B.
                          ______________________________




      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                         -3-